PER CURIAM.
Appellant filed a motion for correction of his sentences for possession of burglary tools and burglary of a dwelling, claiming that they were intended to be served concurrently with sentences he received in several Dade County convictions. He claims that this was a condition of his plea. The state filed a response both in the trial court and on appeal acknowledging that the sentencing was to be concurrent but claiming that it is apparent from the sentencing orders that they were concurrent with the Dade County convictions. Based on this response, the trial court denied the motion.
We have carefully reviewed the judgments of sentence and the disposition order, and while they show that the sentences on the two counts are to be concurrent with each other, nowhere is it designated that they are to be concurrent with the Dade County sentences.
Since the state concedes that they were to be concurrent, we reverse and remand for correction of appellant’s sentences to show that they are to be served concurrently with his sentences from Dade County.
STONE, WARNER and STEVENSON, JJ., concur.